Illinois Official Reports

                                     Appellate Court



                  FirstMerit Bank, N.A. v. Soltys, 2015 IL App (1st) 140100



Appellate Court         FIRSTMERIT BANK, N.A., as Successor in Interest to George
Caption                 Washington Savings Bank, Plaintiff-Appellant, v. JANEK SOLTYS,
                        a/k/a Jan Soltys, Solely in His Capacity as Trustee of the Wigupen
                        Revocable Trust, the Bogebert Revocable Trust, and the Daseby
                        Revocable Trust, Defendants-Appellees (John Does 1 Through 5,
                        Individually and in Their Capacity as the Trustees of the Wigupen
                        Revocable Trust, the Bogebert Revocable Trust, and the Daseby
                        Revocable Trust, Defendants).



District & No.          First District, Third Division
                        Docket No. 1-14-0100


Filed                   March 11, 2015


Decision Under          Appeal from the Circuit Court of Cook County, No. 13-L-4625; the
Review                  Hon. Raymond Mitchell, Judge, presiding.



Judgment                Affirmed.



Counsel on              FactorLaw, of Chicago (Jeffrey K. Paulsen, of counsel), for appellant.
Appeal
                        Law Offices of John E. Brennock, of Chicago (John E. Brennock, of
                        counsel), for appellees.
     Panel                    PRESIDING JUSTICE PUCINSKI delivered the judgment of the
                              court, with opinion.
                              Justices Lavin and Hyman concurred in the judgment and opinion.



                                                OPINION

¶1         In this case we address a plaintiff creditor’s claim that it can attempt to satisfy a debt
       discharged in bankruptcy from property transferred by the debtor to land trusts under the
       exception for fraudulent transfers to third parties. We hold that Illinois land trusts are merely
       a vehicle for property ownership where the beneficiary retains control and are not “third
       party” entities for purposes of the “fraudulent transfer to third parties” exceptions to
       bankruptcy discharge.

¶2                                           BACKGROUND
¶3         On July 3, 2008, Janek Soltys entered into a $1.1 million construction loan agreement
       with plaintiff’s predecessor, George Washington Savings Bank. In connection with the loan,
       Soltys executed a construction mortgage in favor of George Washington Savings Bank on the
       property located at 4838 N. Oakley, Chicago, Illinois (Oakley property), a promissory note,
       and an assignment of rents.
¶4         Soltys also owned nine other parcels of real estate in Chicago, Illinois, at the time he
       obtained this loan: (1) 2935 N. Damen; (2) 3441 N. Seeley; (3) 1712 W. Byron; (4) 3649 N.
       Bosworth; (5) 1430 W. George; (6) 2124 W. Berteau; (7) 2446 W. Wilson; (8) 2431 W.
       Gunnison; and (9) 2017 W. Pensacola. On May 4, 2009, Soltys conveyed these nine other
       properties into three land trusts, the Wigupen Revocable Trust (Wigupen Trust), holding the
       Wilson, Gunnison, and Pensacola properties, the Bogebert Revocable Trust (Bogebert Trust),
       holding the Bosworth, George, and Berteau properties, and the Daseby Revocable Trust
       (Daseby Trust), holding the Damen, Seeley, and Byron properties. Each transfer was by
       quitclaim deed from Soltys to the applicable trust, and each deed was signed by Soltys on
       behalf of both the grantor and grantee. Copies of the individual trust documents are not in the
       record, but according to Soltys’s motion and supporting affidavit, Soltys is both the trustee
       and the beneficiary of all three land trusts. Plaintiff did not file any counteraffidavit or point
       to any other evidence to dispute this fact. Plaintiff’s complaint affirmatively alleges that
       Soltys “retained control of the properties after the transfers.”
¶5         The maturity date of Soltys’s loan on the Oakley property was July 1, 2009. Soltys
       defaulted on the loan. On July 19, 2010 plaintiff, FirstMerit Bank, as successor in interest to
       George Washington Savings Bank, filed a foreclosure action to collect on the promissory
       note. A judgment of foreclosure and sale was entered on August 20, 2011 and the Oakley
       property was sold on October 18, 2011 for $950,000. The foreclosure court confirmed the
       sale on December 15, 2011, entering a deficiency judgment against Soltys in the amount of
       $394,839.43.
¶6         On May 7, 2012, Soltys filed for chapter 7 bankruptcy. Soltys disclosed his ownership
       interests in the properties held in trust in the Wigupen Trust, Bogebert Trust, and Daseby
       Trust in his chapter 7 bankruptcy petition as his personal property. Soltys also listed all his

                                                   -2-
       creditors in the schedules with the bankruptcy petition, including plaintiff as an unsecured
       creditor based on the deficiency judgment against him. The deadline for creditors to file a
       claim or object to the discharge was August 12, 2012. The bankruptcy trustee determined that
       there was insufficient equity in the properties to administer on behalf of the bankruptcy estate
       and filed no asset report. On August 22, 2014, Soltys obtained an order of discharge and the
       bankruptcy case was terminated on August 27, 2012.
¶7          Plaintiff received notice of Soltys’s bankruptcy filing but did not file a claim in the
       bankruptcy case and did not object to or challenge Soltys’s discharge of its debts by the
       August 21, 2012 bankruptcy deadline. There is no indication either from plaintiff or in the
       record as to why plaintiff did not timely file an adversary claim to object to the discharge of
       its deficiency judgment against Soltys.
¶8          On May 3, 2013, plaintiff filed this lawsuit against Soltys, as trustee of the trusts, alleging
       a violation of the Illinois Uniform Fraudulent Transfer Act (740 ILCS 160/5(a), 6 (West
       2012)). On August 26, 2014, Soltys filed a motion to dismiss plaintiff’s complaint pursuant
       to section 2-619 of the Code of Civil Procedure (Code) (735 ILCS 5/2-619 (West 2012)).
       Soltys moved for and was granted a substitution of judge.
¶9          On December 9, 2013 the circuit court entered an order granting Soltys’s section 2-619
       motion to dismiss and stating that the order was a final order disposing of the case in its
       entirety. The circuit court found that Soltys was not attempting to hide the trust properties
       and accurately listed these properties in his bankruptcy petition. The court also found that the
       properties were transferred into land trusts in which Soltys was the trustee and beneficiary.
       The court ruled that, as the beneficiary of the land trusts, Soltys should be treated as the true
       owner of the trust properties and that since land trusts are not another party, plaintiff cannot
       attempt to extract the discharged debt from the land trusts. Plaintiff appealed.

¶ 10                                            ANALYSIS
¶ 11       The trial court dismissed plaintiff’s complaint pursuant to section 2-619(a)(9) of the
       Code, which is for dismissal based on “other affirmative matter avoiding the legal effect of or
       defeating the claim.” 735 ILCS 5/2-619(a)(9) (West 2012). “The purpose of a section 2-619
       motion to dismiss is to dispose of a case on the basis of issues of law or easily proved issues
       of fact.” Hertel v. Sullivan, 261 Ill. App. 3d 156, 160 (1994). A motion to dismiss under
       section 2-619 of the Code admits the legal sufficiency of a plaintiff’s claim but asserts certain
       defects or defenses outside the pleading that defeat the claim. Solaia Technology, LLC v.
       Specialty Publishing Co., 221 Ill. 2d 558, 579 (2006). If the affirmative matter asserted is not
       apparent on the face of the complaint, the litigant is required to support the motion with an
       affidavit. Kedzie & 103rd Currency Exchange, Inc. v. Hodge, 156 Ill. 2d 112, 116 (1993). The
       burden then shifts to the other party to provide a counteraffidavit or other proof that the
       defense is unfounded or requires resolution of an essential material fact. Hodge, 156 Ill. 2d at
       116. Soltys supported his motion with an affidavit. Plaintiff did not file any counteraffidavits
       or provide any other proof in response.
¶ 12       Plaintiff argues the court erred in granting Soltys’s motion to dismiss where there are
       disputed issues of fact. Plaintiff also argues: (1) that it was error for the court to consider
       Soltys’s intent; (2) that the court’s ruling was based on erroneous factual findings; (3) that
       the court erred in dismissing the complaint when the complaint alleged a dispute as to
       Soltys’s intent, and (4) that intent must be proven to establish fraudulent transfer.

                                                    -3-
¶ 13       But the complaint was dismissed under section 2-619(a)(6) upon the ground “[t]hat the
       claim set forth in the plaintiff’s pleading has been released, satisfied of record, or discharged
       in bankruptcy” (735 ILCS 5/2-619(a)(6) (West 2012)), not as a summary judgment motion or
       a motion to dismiss for failure to state a claim. Even taking the allegations in the complaint
       as true that there is a dispute as to Soltys’s intent, the only relevant issue in this appeal is
       whether this action is barred by Soltys’s bankruptcy discharge, which is a legal issue.
       Whether the trial court erred in dismissing the complaint as barred by affirmative matter is a
       question of law that we review de novo. Kedzie & 103rd Currency Exchange, Inc. v. Hodge,
       156 Ill. 2d 112, 116 (1993). De novo consideration means we perform the same analysis that
       a trial judge would perform. Khan v. BDO Seidman, LLP, 408 Ill. App. 3d 564, 578 (2011).
       Also, we can affirm a section 2-619 dismissal on any proper basis supported by the record.
       Raintree Homes, Inc. v. Village of Long Grove, 209 Ill. 2d 248, 261 (2004) (noting, on review
       of section 2-619 motion, that the court “can affirm *** on any basis present in the record”).
¶ 14       The relevant facts as to the “other affirmative matter avoiding the legal effect of or
       defeating the claim” are not in dispute. It is undisputed that Soltys listed plaintiff as a creditor
       in his bankruptcy petition based on the deficiency judgment, that plaintiff received notice of
       Soltys’s bankruptcy, and that plaintiff did not timely file an adversary complaint for its
       alleged claim against Soltys for fraudulent transfer in bankruptcy court.
¶ 15       Section 524 of the United States Bankruptcy Code (Bankruptcy Code) (11 U.S.C. § 524
       (2012)) sets forth the effects of discharge under a chapter 7 bankruptcy. Section 524 of the
       Bankruptcy Code provides that a discharge “voids any judgment at any time obtained, to the
       extent that such judgment is a determination of the personal liability of the debtor,” and acts
       “as an injunction against the commencement or continuation of an action *** to collect,
       recover or offset any such debt as a personal liability of the debtor.” 11 U.S.C.
       § 524(a)(1)-(2) (2012). All legal or equitable property interests as of the commencement of
       the bankruptcy case become property of the bankruptcy estate, unless otherwise excluded. 11
       U.S.C. § 541(a)(1) (2012).
¶ 16       Under Rule 4007(c) of the Federal Rules of Bankruptcy Procedure (Fed. R. Bankr. P.
       4007(c)), in bankruptcy proceedings the deadline for filing a complaint to determine the
       dischargeability of a debt is 60 days after the meeting of creditors. In Soltys’s bankruptcy
       case, that deadline was August 12, 2012. Plaintiff does not dispute that it received notice of
       Soltys’s bankruptcy and did not file an adversary complaint by August 12, 2012. Soltys
       received a discharge in bankruptcy on August 22, 2012. Under section 524(a) of the
       Bankruptcy Code, the discharge voided plaintiff’s personal liability for the deficiency
       judgment and barred plaintiff from instituting or maintaining an action against Soltys for that
       debt.
¶ 17       Section 524 of the Bankruptcy Code provides, however, that “[e]xcept as provided in
       subsection (a)(3) of this section [dealing with claims against community property], discharge
       of a debt of the debtor does not affect the liability of any other entity on, or the property of
       any other entity for, such debt.” 11 U.S.C. § 524(e) (2012). A discharge of a debtor’s
       personal liability for a judgment debt in a chapter 7 bankruptcy does not affect a creditor’s
       right to impose a lien against property fraudulently conveyed to nondebtor third parties.
       Casey National Bank v. Roan, 282 Ill. App. 3d 55, 63 (1996).
¶ 18       Plaintiff argues that the trusts set up by Soltys are third-party recipients of Soltys’s
       fraudulent transfers of the property, against whom plaintiff can maintain its action. Plaintiff

                                                    -4-
       disputes that Soltys’s trusts are indeed “land trusts” and argues that the trusts are third
       parties, even though Soltys is the executor, the trustee, and the sole beneficiary with
       exclusive control.
¶ 19       We first clarify that transferring real property to a trust where a trustee holds legal title
       indeed creates a land trust. “An Illinois land trust is an arrangement under which legal and
       equitable title to real property is held by a trustee and the interest of the beneficiary is
       personal property.” Patrick v. Village Management, 129 Ill. App. 3d 936, 939 (1984) (citing
       Wachta v. First Federal Savings & Loan Ass’n of Waukegan, 103 Ill. App. 3d 174, 176
       (1981)). “The Illinois land trust is a device by which real property is conveyed to a trustee
       under an arrangement reserving to the beneficiary the full management and control of the
       property.” IMM Acceptance Corp. v. First National Bank & Trust Co. of Evanston, 148 Ill.
       App. 3d 949, 954 (1986) (citing Robinson v. Chicago National Bank, 32 Ill. App. 2d 55, 58
       (1961)). The Illinois land trust primarily serves “as a useful vehicle in real estate transactions
       for maintaining secrecy of ownership and allowing ease of transfer.” People v. Chicago Title
       & Trust Co., 75 Ill. 2d 479, 487 (1979).
¶ 20       Plaintiff cites to no authority for its argument that the trusts in this case are not land
       trusts. Plaintiff argues that “Soltys’s attorneys referred to the Trusts as both land trusts and
       self-settled revocable trusts” but that Soltys’s affidavit “did not provide any support for either
       characterization, and there were no supporting trust or other documents attached to the
       motion.” Although we do not have copies of the trust agreements, in Soltys’s affidavit in
       support of his motion to dismiss Soltys avers that he is the settlor, the trustee and the
       beneficiary of all three land trusts. The land trusts in this case are all also self-settled
       revocable trusts where Soltys himself settled the trusts and, as both the trustee and the
       beneficiary, Soltys retained all control. Plaintiff did not file any counteraffidavit or point to
       any other evidence to dispute this fact.
¶ 21       Plaintiff attempts to characterize the land trusts as third parties to come within the
       third-party fraudulent transfer exception to discharge, but land trusts are not “third party”
       entities. As the Seventh Circuit explained, an Illinois land trust is only a form of real property
       ownership:
                   “The Illinois land trust, a unique creation of Illinois law, is in essence only a form
               of real property ownership. See generally H. Kenoe, Kenoe on Land Trusts (1981 &
               Supp. 1985); Haswell & Levine, The Illinois Land Trust: A Fictional Best Seller, 33
               DePaul L. Rev. 277 (1984). A land trust is created by the execution and recording of
               a deed in trust transferring all legal and equitable title to real property to a trustee.
               The original owner is designated as the beneficiary of the trust and retains an
               assignable personal property interest in the trust. A second document, the trust
               agreement, is contemporaneously executed and outlines the right of the beneficiary to
               retain absolute control over the management, use, and disposition of the property and
               to receive all proceeds from the property. Unlike the conventional trust in which the
               trustee is vested with broad powers over the management and disposition of the trust
               property, the land trustee may act only at the beneficiary’s direction. The trust
               agreement is not recorded and normally is kept secret from the public.” Redfield v.
               Continental Casualty Corp., 818 F.2d 596, 607 (7th Cir. 1987).
¶ 22       While a common law trust creates a split between the legal title in the trustee and the
       equitable title in the beneficiary, an Illinois land trust places both the legal and equitable title

                                                    -5-
       in the trustee. Levine v. Pascal, 94 Ill. App. 2d 43, 50 (1968). “[I]t is well settled law in
       Illinois that the beneficiary of a land trust holds an interest in personal property.” Bennett v.
       Chicago Title & Trust Co., 404 Ill. App. 3d 1088, 1096 (2010) (citing 765 ILCS 405/1 (West
       2006), and Klein v. La Salle National Bank, 155 Ill. 2d 201, 207 (1993)). By placing with the
       trustee the full, complete and exclusive title to the real estate, both legal and equitable, the
       beneficiary’s interest in the trust is said to be personal property and not a direct interest in the
       real estate res of the trust. In re Estate of Alpert, 95 Ill. 2d 377, 382 (1983).
¶ 23        But “[t]itle refers only to a legal relationship to the land, while ownership is comparable
       to control.” IMM Acceptance Corp., 148 Ill. App. 3d at 954 (citing People v. Chicago Title &
       Trust Co., 75 Ill. 2d 479, 489 (1979)). “The owner of a beneficial interest in a land trust is
       given four powers: (1) to possess, manage and physically control the real estate; (2) to
       receive the income generated by the property; (3) to direct the trustee in dealing with title to
       the real estate; and (4) to receive the proceeds from the sale of the property made pursuant to
       the power of direction.” In re Barone, 184 B.R. 747, 749 (Bankr. N.D. Ill. 1995) (citing In re
       Estate of Crooks, 266 Ill. App. 3d 715 (1994)). See also Patrick v. Village Management, 129
Ill. App. 3d 936, 939 (1984) (same). “While referred to as personal property, every attribute
       of real property ownership, except title, is retained by the beneficiary under the trust
       agreement.” IMM Acceptance Corp., 148 Ill. App. 3d at 954 (citing Chicago Title & Trust
       Co., 75 Ill. 2d at 488, 492). “Therefore, regardless of whether the beneficiary’s interest may
       be labeled as personalty, courts have recognized that the beneficiary is the owner of and has
       an interest in the real estate res ***.” IMM Acceptance Corp., 148 Ill. App. 3d at 954-55.
¶ 24        In Chicago Title & Trust Co., 75 Ill. 2d at 489-90, the Illinois Supreme Court disregarded
       the form of a land trust and instead focused on who had “control” over the property to
       determine who the true “owner” of the real estate. The supreme court analyzed the land trust
       arrangement and noted that in that case the beneficiary retained absolute control of the
       management of the trust and received all proceeds of the property, and the trustee could not
       act except upon the written authority of the beneficiary. The supreme court thus concluded
       that the beneficiary was the true owner of the real estate and was therefore liable to pay real
       estate taxes. Chicago Title & Trust Co., 75 Ill. 2d at 494.
¶ 25        Whether a debtor’s property is property of the bankruptcy estate is “a matter of federal
       bankruptcy law regardless of how the state characterizes the actual legal ownership of the
       property.” Hopkins Illinois Elevator Co. v. Pentell (In re Pentell), 777 F.2d 1281, 1284 n.2
       (7th Cir. 1985). Federal bankruptcy decisions and the Seventh Circuit follow the established
       law in Illinois that a land trust beneficiary’s interest is considered intangible personal
       property but the beneficiary is considered the true owner. See In re Nowicki, 202 B.R. 729,
       736 (Bankr. N.D. Ill. 1996) (the beneficial interest in a land trust is considered intangible
       personal property); In re Smith, 224 B.R. 388, 398 (Bankr. N.D. Ill. 1998) (the beneficiary of
       an Illinois land trust is treated as the true owner of the trust property).
¶ 26        Bankruptcy courts hold that in determining whether a beneficial interest in Illinois land
       trust is property of a bankruptcy estate, courts are to “ ‘look through the form [of an Illinois
       land trust] to the substance of a transaction.’ ” In re Ainslie & Belle Plaine Ltd. Partnership,
       145 B.R. 950, 955 (Bankr. N.D. Ill. 1992) (quoting In re Langley, 30 B.R. 595, 599 (Bankr.
       N.D. Ind. 1983)). In discussing Illinois land trusts, the Seventh Circuit Court of Appeals held
       that a bankruptcy court can “look[ ] through the form to the substance of the transaction” and
       determine that a debtor who is the sole beneficiary of an Illinois land trust is the “equitable

                                                    -6-
       owner of real property.” (Internal quotation marks omitted.) In re Gladstone Glen, 628 F.2d
1015, 1019 (7th Cir. 1980). See also In re Pentell, 777 F.2d at 1284 n.2 (noting that while
       Gladstone Glen was decided prior to the Bankruptcy Code, its analysis is “equally applicable
       to § 541 of the Bankruptcy Code”). Looking past the form to the substance of an Illinois land
       trust has led federal bankruptcy courts to conclude that it is the beneficiary who is the owner
       of the real estate, based on the attributes of control where it is the beneficiary who has the
       right to control and manage the property and receive all the proceeds of the property, and the
       land trustee acts only at the direction of the beneficiary. See In re Ainslie & Belle Plaine Ltd.
       Partnership, 145 B.R. 950, 955 (Bankr. N.D. Ill. 1992). “It is these attributes of control that
       determine who is the true owner of property and not legal fictions created to facilitate land
       transfers.” Id.
¶ 27       The Seventh Circuit continues to adhere to this analysis. See Stable Investments
       Partnership v. Vilsak, No. 14-1712, 2015 WL 55466 (7th Cir. Jan. 5, 2015) (the Seventh
       Circuit Court of Appeals looked to the terms of a trust agreement, where the beneficiary of a
       land trust had an interest in the earnings and proceeds of the trust but had no other right, title
       or interest in the property, in holding that the beneficiary was not the owner of certain farm
       land for purposes of the United States Agriculture Department’s Direct and Counter Cyclical
       Payment program for farm subsidies).
¶ 28       We note that plaintiff’s own complaint in fact affirmatively alleges that “at the time of
       the Transfers, the Properties constituted the bulk of Soltys’[s] assets and Soltys retained
       control of the Properties following the transfers.” (Emphasis added.) As plaintiff itself argues,
       we must take the allegations of the complaint as true. See Bjork v. O’Meara, 2013 IL 114044,
       ¶ 21. Taking this allegation as true, it is undisputed in this case that Soltys had control of the
       land trust properties. As both the trustee and beneficiary, Soltys had complete control of the
       trusts and is the real owner of the property. The transfer of the properties to these land trusts
       in this case were not transfers to a third party.
¶ 29       In addition, the Bankruptcy Code specifically addresses self-settled trusts and does not
       treat such trusts as third parties. Section 548(e)(1) provides creditors an available cause of
       action to avoid a transfer by a debtor to a self-settled trust:
                   “(e)(1) In addition to any transfer that the trustee may otherwise avoid, the trustee
                may avoid any transfer of an interest of the debtor in property that was made on or
                within 10 years before the date of the filing of the petition, if–
                       (A) such transfer was made to a self-settled trust or similar device;
                       (B) such transfer was by the debtor:
                       (C) the debtor is a beneficiary of such trust or similar device; and
                       (D) the debtor made such transfer with actual intent to hinder, delay, or
                   defraud any entity to which the debtor was or became, on or after the date that
                   such transfer was made, indebted.” 11 U.S.C. § 548(e)(1) (2012).
¶ 30       But under this provision plaintiff was required to timely file an adversary claim. Plaintiff
       inexplicably did not do so. Soltys listed plaintiff as a creditor for its deficiency judgment for
       the foreclosure sale. Among all the things plaintiff disputes, plaintiff does not dispute
       receiving notice of Soltys’s bankruptcy.
¶ 31       Plaintiff relies on Roan, where husband and wife debtors transferred property to their
       children (Roan, 282 Ill. App. 3d at 57) and the transfer was held to be fraudulent and

                                                   -7-
       recoverable despite bankruptcy discharge, and Kathy B. Enterprises, Inc. v. United States, 779
F.2d 1413 (9th Cir. 1986), where a debtor sold his business to plaintiff, who in turn resold the
       business, and the debtor’s sale was held to be a fraudulent transfer and recoverable despite
       bankruptcy discharge. Both of these cases involved sales to other individuals or business
       entities. In the case before us, Soltys formed self-settled land trusts. He was also the trustee
       and the beneficiary and had complete control. In re Chardon, LLC, 519 B.R. 211, 218
       (Bankr. N.D. Ill. 2014) (the key elements of ownership are clearly placed with the
       beneficiaries of the land trust and not the trustee, all control over and benefits of the real
       property belong to the beneficiaries, and the land trust trustee has no discretion to take any
       action with respect to the property except at their direction).1 The trust properties in this case
       do not fall under the “fraudulent transfer to third parties” exception to bankruptcy discharge.
¶ 32        Attempting to collect the discharged debt against real estate held in Illinois land trusts in
       which the debtor is a beneficiary is a violation of the bankruptcy discharge injunction. See
       Smith v. First Suburban National Bank (In re Smith), 224 B.R. 388, 398 (Bankr. N.D. Ill.
       1998). Plaintiff is barred from bringing this action.
¶ 33        Further, despite plaintiff’s semantic argument that “Soltys did not disclose the Trusts”
       and that “[i]nstead, he listed the parcels of real estate as if they were his own personal
       property,” Soltys appropriately disclosed his beneficial interest in the trust properties in his
       bankruptcy petition as his personal property. Section 541(a)(1) of the Bankruptcy Code
       provides, in relevant part, that the debtor’s estate shall include all legal and equitable interest
       of the debtor in property as of the commencement of the case. 11 U.S.C. § 541(a)(1) (2012).
       As explained above, in an Illinois land trust, the beneficiary’s interest is considered personal
       property. Soltys appropriately disclosed his interest in the properties in his bankruptcy
       petition as personal property. There is nothing improper about the manner in which Soltys
       listed his interest in the properties in his bankruptcy petition and the properties were not
       concealed. The bankruptcy court in fact examined these properties and determined that there
       was insufficient equity. Apart from the legal bar against doing so, as even just a factual
       matter it is unclear how plaintiff believes it would obtain any satisfaction of its deficiency
       judgment from these properties.

¶ 34                                           CONCLUSION
¶ 35        The circuit court did not err in granting defendant’s motion to dismiss pursuant to section
       2-619 of the Code for being “barred by other affirmative matter avoiding the legal effect of
       or defeating the claim” (735 ILCS 5/2-619(a)(9) (West 2012)), based on Soltys’s bankruptcy
       discharge. Plaintiff received notice of Soltys’s bankruptcy proceedings and did not timely file
       an adversary claim to challenge the dischargeability of its deficiency judgment claim. The
       Illinois land trusts in this case are not third parties and do not come within the “fraudulent
       transfers to third parties” exception to bankruptcy discharge. The court correctly ruled that
       that plaintiff was barred from bringing this action by Soltys’s bankruptcy discharge.

¶ 36      Affirmed.



          1
              We note that plaintiff FirstMerit Bank, N.A., was also the creditor in In re Chardon, LLC.

                                                       -8-